Citation Nr: 1722321	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's father


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was previously remanded by the Board in January 2010.  The Veteran's father testified on the Veteran's behalf before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2009.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has degenerative disc disease (DDD) of the spine was incurred in or is otherwise related to his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease (DDD) of the spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The Veteran claims entitlement to service connection on a direct-incurrence basis.  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Veteran contends that his back disability was incurred during his active duty military service, and has continued  and worsened since service.  The Veteran's service treatment records (STRs) contain a May 1988 report of low back pain since bending over to pick up boots and experiencing sharp pain.  The diagnosis was low back sprain.  A radiologic consultation report from the next day noted that although the Veteran reported pain in the lumbosacral spine and sacroiliac joints, an x-ray indicated that the spine was within normal limits ("WNL") from T10 to L5.  A June 1988 examination found normal spine.  As has been noted by the Veteran, a November 1989 treatment note, which was transcribed in December 1989, indicates kyphosis of the cervical spine.  This notation has received minimal attention in the course of this claim because the cervical spine is generally more closely associated with the neck than the back.  Dorland's Illustrated Medical Dictionary, 333 (32nd ed. 2012).  A December 1993 separation examination found a normal spine, but a report of medical history from the same date noted that the Veteran reported recurrent back pain, specifically low back pain that was never revealed.  
 
 A February 2012 VA medical opinion provided a negative medical opinion, stating that the Veteran began to experience pain constantly in the low back with radiculopathy to the lower extremities six to seven years after service.  The clinician pointed to the possible effect of being mildly overweight on strain to the lumbar spine, and noted that other significant risk factors are not known at this time.  The examiner gave an example of cigarette smoking as a potential risk factor, and stated that it does not appear that the Veteran has received any significant treatment for the lumbar spine since discharge.  The examiner concluded that it seems that the Veteran's service-related lumbar strain is a separate entity from the post-service lumbar strain, which worsened approximately 6-7 years after service, and that the current low back disability is less likely as not less than 50-50 probability caused by or a result of military service.  

The February 2012 opinion is of limited probative value because it does not take into consideration the Veteran's competent lay testimony that he has experienced intermittent back pain since service.  Additionally, the clinician did not consider the separation report of medical history in which the Veteran reported recurrent back pain.  The assertion that the Veteran has not received any significant treatment for the lumbar spine since discharge, as well as a discussion of the effects of smoking on the spine when the medical record does not indicate that the Veteran smokes, casts doubt over the level of care taken in reviewing the Veteran's post-service medical treatment records.  The Board notes that the Veteran has submitted extensive medical records related to treatment of his back, the earliest of which is dated in April 2001, which notes a twisting back injury two days previously.  This notation taken in isolation would support the VA clinician's finding of a separate back injury 6-7 years after service, rather than the Veteran's lay testimony of pain since service.  However, the Board notes the review of the Veteran's vocational rehabilitation records indicate that he reported lower back pain as an ongoing disability in his October 2000 Vocational Rehabilitation Entitlement Questionnaire.  Additionally, an older treatment note indicates that the Veteran reported low back strain "a couple of years ago," and that he has back complaints every now and then if he moves too fast.  This treatment note is undated, but based upon the dates of the records associated with it, it is likely from 1995, merely a year after the Veteran's separation from military service with report of recurrent back pain.  Therefore, the record taken as a whole supports the Veteran's lay testimony that he has experienced recurrent and episodic back pain since service, which worsened in approximately 2001.  

The record also contains a March 2004 treatment note in which the Veteran's treating physician noted that the Veteran had a history of back pain and spasm while on active duty, which was never evaluated.  The physician opined that the Veteran's DDD most likely began at that time, and worsened over time.  This opinion's probative value is also limited because the physician did not review the Veteran's STRs.  A note in a July 2004 note from a different treating physician stated that the physician had reviewed the Veteran's medical records from active duty, and concluded that the Veteran apparently had some problems with low back pain.  The physician felt that there was at least one emergency room visit and several other reports that show that the Veteran has been having low back pain since he was on active duty, which continued on and off episodically.  Although this physician did review the relevant treatment records, the opinion that the Veteran has been having low back pain since active duty service is not a clear medical opinion that the Veteran's current low back pain is at least as likely as not caused by military service.  Therefore, all the relevant medical opinions of record contain some deficiencies.

In this case, the Board finds that the two private medical opinions, taken together with the medical record showing recurrent back pain since service, the record as a whole indicates that the evidence is at least in equipoise concerning  the etiology of the Veteran's back disability.  Therefore, the Board grants the Veteran's claim for service connection for his back disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease (DDD) of the spine is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


